--------------------------------------------------------------------------------

Exhibit 10.1


THOMAS D. CESTARE
EMPLOYMENT AGREEMENT


THIS AGREEMENT (the “Agreement”), is made this 16th day of June, 2010, by and
between BENEFICIAL MUTUAL BANCORP, INC., a federally chartered corporation (the
“Company”), BENEFICIAL MUTUAL SAVINGS BANK, a Pennsylvania chartered savings
bank (the “Bank”), and THOMAS D. CESTARE (the “Executive”).


WHEREAS, the Executive has accepted employment with the Company and the Bank
in  positions of substantial responsibility;


WHEREAS, the Company, the Bank and the Executive wish to set forth the terms and
conditions of the Executive’s employment;


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and upon the other terms and conditions provided for in this
Agreement, the parties hereby agree as follows:


1.            Employment. The Executive shall be employed as Executive Vice
President and Chief Financial Officer of the Company and the Bank. The Executive
shall perform all duties and shall have all powers which are commonly incident
to the offices of Executive Vice President and Chief Financial Officer of the
Company and the Bank, or which, consistent with those offices, are delegated to
him by the Chief Executive Officer of the Company and the Bank.  (All subsequent
references herein to the Board shall be to the Board of the Bank, unless
otherwise indicated.)


2.            Location and Facilities. The Executive will be furnished with the
working facilities and staff customary for executive officers with the title and
duties set forth in Section 1 and as are necessary for him to perform his
duties.  The location of such facilities and staff shall be at the principal
administrative offices of the Company and the Bank, or at such other site or
sites customary for such offices.


3.            Term.


a.            The term of this Agreement shall be (i) the initial term,
consisting of the period commencing on July 6, 2010, the Executive’s first day
of employment with the Company and the Bank (the “Effective Date”) and ending on
May 20, 2012, plus (ii) any and all extensions of the initial term made pursuant
to this Section 3.


b.            Commencing on May 20, 2011, and continuing on each May 20th (the
“anniversary date”) thereafter, the disinterested members of the Boards of
Directors of the Company and the Bank may extend the Agreement an additional
year unless the Executive elects not to extend the term of this Agreement by
giving written notice in accordance with Section 19 of this Agreement.  The
Compensation Committee of the Board will review this Agreement and the
Executive’s performance annually prior to each anniversary date for purposes of
determining whether to recommend an extension of the Agreement to the
Board.  The rationale and results of the Board’s discussion shall be included in
the minutes of the Board’s meeting.  The Board shall give notice to the
Executive as soon as possible after such review as to whether the Agreement is
to be extended.
 
 
1

--------------------------------------------------------------------------------

 
 
4.             Base Compensation.


a.             The Company and the Bank agree to pay the Executive a base salary
at the rate of $325,000 per year, payable in accordance with customary payroll
practices.


b.            The Board shall review at least annually the rate of the
Executive’s base salary based upon factors they deem relevant.


c.             In the absence of action by the Board, the Executive shall
continue to receive salary at the annual rate specified on the Effective Date
or, if another rate has been established under the provisions of this Section 4,
the rate last properly established by action of the Board under the provisions
of this Section 4.


5.            Bonuses.  The Executive shall be entitled to participate in
discretionary bonuses or other incentive compensation programs that the Company
and the Bank may award from time to time to senior management employees pursuant
to bonus plans or otherwise; provided, however, that the Executive’s incentive
compensation opportunity in the 2010 calendar year shall not be less than
$75,000.  The determination of the amount payable to the Executive as incentive
compensation (if any) for calendar years after 2010, shall be determined at the
Board’s discretion or pursuant to the terms of any incentive compensation plan
adopted by the Board and such amount, if any, shall be payable not later
December 31 of each year or as specified in the applicable plan.


In addition to the foregoing, the Executive shall receive a $75,000 lump sum
signing bonus, less applicable withholding, payable 90 business days after the
Executive’s first day of employment with the Company and the Bank, provided he
is still employed by the Company and the Bank on such date.


6.            Benefit Plans.  The Executive shall be entitled to participate in
such employee welfare benefit plans, pension, profit sharing, retirement and
stock-based compensation plans and other programs and arrangements as may be
approved from time to time by the Company and the Bank for the benefit of their
employees on such terms as the Board of the Company or the Bank may specify.


In addition to the foregoing, the Executive will be awarded 2,500 shares of
Restricted Stock and a Non-Statutory Stock Option to purchase 2,500 shares of
Company common stock under the terms and conditions set forth in the Beneficial
Mutual Bancorp, Inc. 2008 Equity Incentive Plan (the “Equity Incentive
Plan”).  The Restricted Stock and Non-Statutory Stock Option will be awarded to
the Executive on his first day of employment with the Company and the Bank (the
“grant date”).  In accordance with the terms of the Equity Incentive Plan, the
Restricted Stock and Non-Statutory Stock Option will vest ratably over a
five-year period commencing on the first anniversary of the grant date.


 
2

--------------------------------------------------------------------------------

 
 
7.            Vacation and Leave.


a.            The Executive shall be entitled to vacations and other leave in
accordance with policy for senior executives, or otherwise as approved by the
Board, but, in any event, not less than four (4) weeks of paid vacation leave
annually.  The Executive’s vacation time will be pro-rated for the 2010 calendar
year based on his date of hire.


b.            In addition to paid vacations and other leave, the Executive shall
be entitled, without loss of pay, to absent himself voluntarily from the
performance of his employment for such additional periods of time and for such
valid and legitimate reasons as the Board may, in its discretion,
determine.  Further, the Board may grant to the Executive a leave or leaves of
absence, with or without pay, at such time or times and upon such terms and
conditions as the Board in its discretion may determine.


8.             Expenses and Reimbursements.  The Executive shall be reimbursed
for all reasonable out-of-pocket business expenses that he shall incur in
connection with his services under this Agreement upon substantiation of such
expenses in accordance with applicable policies of the Company and the Bank.


9.            Perquisites.  In connection with the performance of his duties
under this Agreement, the Bank shall provide the Executive with the following
perquisites: (i) use of an automobile and payment of related expenses including
paid parking and (ii) a laptop computer, cell phone and other wireless devices
of the Executive’s choosing.  To the extent required by applicable law, the Bank
shall report as income to the Executive the value of his personal use of any
perquisites.


10.          Loyalty and Confidentiality.



 
a.
During the term of this Agreement the Executive:  (i) shall devote all his time,
attention, skill, and efforts to the faithful performance of his duties
hereunder; provided, however, that from time to time, the Executive may serve on
the boards of directors of, and hold any other offices or positions in,
companies or organizations which will not present any conflict of interest with
the Company and the Bank or any of their subsidiaries or affiliates, unfavorably
affect the performance of the Executive’s duties pursuant to this Agreement, or
violate any applicable statute or regulation and (ii) shall not engage in any
business or activity contrary to the business affairs or interests of the
Company and the Bank.
       
b.
Nothing contained in this Agreement shall prevent or limit the Executive’s right
to invest in the capital stock or other securities of any business dissimilar
from that of the Company and the Bank, or, solely as a passive, minority
investor, in any business.
       
c.
The Executive agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Company and the Bank; the
names or addresses of any of its borrowers, depositors and other customers; any
information concerning or obtained from such customers; and any other
information concerning the Company and the Bank to which he may be exposed
during the course of his employment.  The Executive further agrees that, unless
required by law or specifically permitted by the Board in writing, he will not
disclose to any person or entity, either during or subsequent to his employment,
any of the above-mentioned information which is not generally known to the
public, nor shall he employ such information in any way other than for the
benefit of the Company and the Bank.

 
 
3

--------------------------------------------------------------------------------

 
 
11.           Termination and Termination Pay.  Subject to Section 12 of this
Agreement, the Executive’s employment under this Agreement may be terminated in
the following circumstances:



 
a.
Death.  The Executive’s employment under this Agreement shall terminate upon his
death during the term of this Agreement, in which event the Executive’s estate
shall be entitled to receive the compensation due to the Executive through the
last day of the calendar month in which his death occurred.
           
b.
Retirement.  This Agreement will terminate on the Executive’s Retirement
Date.  For purposes of this Agreement, Retirement Date is defined as the date
the Executive retires from the Bank under the retirement benefit plan or plans
in which he participates pursuant to Section 6 of this Agreement.
           
c.
Disability.
             
i.
The Board or the Executive may terminate the Executive’s employment after having
determined the Executive has a Disability.  For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs  the Executive’s
ability to substantially perform his duties under this Agreement and that
results in  becoming eligible for long-term disability benefits under any
long-term disability plans of the Company and the Bank (or, if there are no such
plans in effect, that impairs the Executive’s ability to substantially perform
his duties under this Agreement for a period of one hundred eighty (180)
consecutive days).  The Board shall determine whether or not the Executive is
and continues to be permanently disabled for purposes of this Agreement in good
faith, based upon competent medical advice and other factors that they
reasonably believe to be relevant.  As a condition to any benefits, the Board
may require the Executive to submit to such physical or mental evaluations and
tests as it deems reasonably appropriate.
             
ii.
In the event of such Disability, the Executive’s obligation to perform services
under this Agreement will terminate.  The Bank will pay the Executive, as
Disability pay, an amount equal to sixty-six and two thirds percent (66 2/3%) of
the Executive’s bi-weekly rate of base salary in effect as of the date of his
termination of employment due to Disability.  Disability payments will be made
on a monthly basis and will commence on the first day of the month following the
effective date of the Executive’s termination of employment for Disability and
end on the earlier of:  (A) the date the Executive returns to full-time
employment at the Bank in the same capacity as he was employed prior to his
termination for Disability; (B) the Executive’s death; (C) the Executive’s
attainment of age 65; or (D) the date the Agreement would have expired had the
Executive’s employment not terminated by reason of Disability.  Such payments
shall be reduced by the amount of any short- or long-term disability benefits
payable to the Executive under any other disability programs sponsored by the
Company and the Bank.  In addition, during any period of the Executive’s
Disability, the Executive and his dependents shall, to the greatest extent
possible, continue to be covered under all benefit plans (including, without
limitation, retirement plans and medical, dental and life insurance plans) of
the Company and the Bank, in which the Executive participated prior to his
Disability on the same terms as if the Executive were actively employed by the
Company and the Bank.

 
 
4

--------------------------------------------------------------------------------

 
 

 
d.
Termination for Cause.
             
i.
The Board may, by written notice to the Executive in the form and manner
specified in this paragraph, immediately terminate his employment at any time,
for “Cause.”  The Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause except for vested
benefits.  Termination for Cause shall mean termination because of, in the good
faith determination of the Board, the Executive’s:
               
(1)
Personal dishonesty;
               
(2)
Incompetence;
               
(3)
Willful misconduct;
               
(4)
Breach of fiduciary duty involving personal profit;
               
(5)
Intentional failure to perform stated duties under this Agreement;
               
(6)
Willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) that reflects adversely on the reputation of the Company
and the Bank, any felony conviction, any violation of law involving moral
turpitude, or any violation of a final cease-and-desist order; or
               
(7)
Material breach by the Executive of any provision of this Agreement.
             
ii.
Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Cause by the Company and the Bank unless there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of a majority of the entire membership of the Board at a
meeting of such Board called and held for the purpose (after reasonable notice
to the Executive and an opportunity for the Executive to be heard before the
Board with counsel), of finding that, in the good faith opinion of the Board,
the Executive was guilty of the conduct described above and specifying the
particulars thereof.

 
 
5

--------------------------------------------------------------------------------

 
 

 
e.
Voluntary Termination by the Executive.  In addition to his other rights to
terminate under this Agreement, the Executive may voluntarily terminate
employment during the term of this Agreement upon at least sixty (60) days prior
written notice to the Board, in which case the Executive shall receive only his
compensation, vested rights and employee benefits up to the date of his
termination of employment.
           
f.
Without Cause or With Good Reason.
             
i.
In addition to termination pursuant to Sections 11a. through 11e., the Board
may, by written notice to the Executive, immediately terminate his employment at
any time for a reason other than Cause (a termination “Without Cause”) and the
Executive may, by written notice to the Board, immediately terminate this
Agreement at any time within ninety (90) days following an event constituting
“Good Reason,” as defined below (a termination “With Good Reason”).
             
ii.
Subject to Section 12 of this Agreement, in the event of termination under this
Section 11f., the Executive shall be entitled to receive a severance benefit
equal to the sum of two (2) times the sum of the Executive’s (i) current base
salary and (ii) the most recent bonus paid to the Executive by the Company
and/or the Bank.  The Executive’s severance benefit shall be payable ratably
over a two (2) year period through the Bank’s regular payroll.  In
addition,  the Executive shall receive continued medical, dental and life
insurance coverage, upon terms no less favorable than the most favorable terms
provided to senior executives of the Company and the Bank during the twenty-four
(24) month period following his termination date.  In the event that the Company
and the Bank are unable to provide such coverage by reason of the Executive no
longer being an employee, the Company and the Bank shall provide the Executive
with comparable coverage on an individual policy basis.  The severance payments
and benefits provided under this subparagraph (ii) are subject to Section
11f.(v) of this Agreement.
             
iii.
“Good Reason” shall exist if, without the Executive’s express written consent,
the Company and the Bank materially breach any of their respective obligations
under this Agreement.  Without limitation, such a material breach shall be
deemed to occur upon any of the following:
               
(1)
A material reduction in the Executive’s responsibilities or authority in
connection with his employment with the Company or the Bank;

 
 
6

--------------------------------------------------------------------------------

 
 

     
(2)
Assignment to the Executive of duties of a non-executive nature or duties for
which he is not reasonably equipped by his skills and experience;
               
(3)
A reduction in salary or benefits contrary to the terms of this Agreement, or,
following a Change in Control as defined in Section 12 of this Agreement, any
reduction in salary or material reduction in benefits below the amounts to which
the Executive was entitled prior to the Change in Control;
               
(4)
Termination of incentive and benefit plans (other than the Bank’s tax-qualified
plans), programs or arrangements, or reduction of the Executive’s participation
to such an extent as to materially reduce their aggregate value below their
aggregate value as of the Effective Date;
               
(5)
A relocation of the Executive’s principal business office by more than thirty
(30) miles from its current location; or
               
(6)
Liquidation or dissolution of the Company or the Bank.
             
iv.
Notwithstanding the foregoing, a reduction or elimination of the Executive’s
benefits under one or more benefit plans maintained by the Company or the Bank
as part of a good faith, overall reduction or elimination of such plans or
benefits thereunder applicable to all participants in a manner that does not
discriminate against the Executive (except as such discrimination may be
necessary to comply with law) shall not constitute an event of Good Reason or a
material breach of this Agreement, provided that benefits of the same type or to
the same general extent as those offered under such plans are not available to
other officers of the Company and the Bank, or any company that controls either
of them, under a plan or plans in or under which the Executive is not entitled
to participate subsequent to such reduction or elimination of benefits.
             
v.
The parties to this Agreement intend for the payments to satisfy the short-term
deferral exception under Section 409A of the Code or, in the case of health and
welfare benefits, not constitute deferred compensation (since such amounts are
not taxable to the Executive).  However, notwithstanding anything to the
contrary in this Agreement, to the extent payments do not meet the short-term
deferral exception of Section 409A of the Code and, in the event the Executive
is a “Specified Employee” (as defined herein) no payment shall be made to the
Executive under this Agreement prior to the first day of the seventh month
following the Event of Termination in excess of the “permitted amount” under
Section 409A of the Code.  For these purposes the “permitted amount” shall be an
amount that does not exceed two times the lesser of: (A) the sum of the
Executive’s annualized compensation based upon the annual rate of pay for
services provided to the Company for the calendar year preceding the year in
which the Executive has an Event of Termination, or (B) the maximum amount that
may be taken into account under a tax-qualified plan pursuant to Section
401(a)(17) of the Code for the calendar year in which occurs the Event of
Termination.  The payment of the “permitted amount” shall be made within sixty
(60) days of the occurrence of the Event of Termination.  Any payment in excess
of the permitted amount shall be made to the Executive on the first day of the
seventh month following the Event of Termination.  “Specified Employee” shall be
interpreted to comply with Section 409A of the Code and shall mean a key
employee within the meaning of Section 416(i) of the Code (without regard to
paragraph 5 thereof), but an individual shall be a “Specified Employee” only if
the Company is a publicly-traded institution or the subsidiary of a
publicly-traded holding company.

 
 
7

--------------------------------------------------------------------------------

 
 

 
g.
Continuing Covenant Not to Compete or Interfere with Relationships.  Regardless
of anything herein to the contrary, following a termination by the Company and
the Bank or the Executive pursuant to Section 11f.:
             
i.
The Executive’s obligations under Section 10c. of this Agreement will continue
in effect; and
             
ii.
During the period ending one year after such termination of employment, the
Executive shall not serve as an officer, director or employee of any bank
holding company, bank, savings bank, savings and loan holding company, or
mortgage company (any of which, a “Financial Institution”) which Financial
Institution offers products or services competing with those offered by the Bank
from any office within thirty (30) miles from the main office or any branch of
the Bank and shall not interfere with the relationship of the Company and the
Bank and any of its employees, agents, or representatives.



12.          Termination in Connection with a Change in Control.



 
a.
For purposes of this Agreement, a “Change in Control” means any of the following
events:
           
i.
Merger:  The Company or the Bank merges into or consolidates with another
corporation, or merges another corporation into the Company or the Bank, and as
a result less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation.

 
 
8

--------------------------------------------------------------------------------

 
 

           
ii.
Acquisition of Significant Share Ownership:  There is filed, or required to be
filed, a report on Schedule 13D or another form or schedule (other than Schedule
13G) required under Sections 13(d) or 14(d) of the Securities Exchange Act of
1934, if the schedule discloses that the filing person or persons acting in
concert has or have become the beneficial owner of 25% or more of a class of the
Company’s voting securities, but this clause (b) shall not apply to beneficial
ownership of Company voting shares held in a fiduciary capacity by an entity of
which the Company directly or indirectly beneficially owns 50% or more of its
outstanding voting securities.
           
iii.
Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Company’s or the Bank’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s Board of Directors; provided, however,
that for purposes of this clause (iii), each director who is first elected by
the board (or first nominated by the board for election by the stockholders) by
a vote of at least two-thirds (2/3) of the directors who were directors at the
beginning of the two-year period shall be deemed to have also been a director at
the beginning of such period; or
           
iv.
Sale of Assets:  The Company or the Bank sells to a third party all or
substantially all of its assets.
           
Notwithstanding anything in this Agreement to the contrary, in no event shall
the reorganization of the Bank from the mutual holding company form of
organization to the full stock holding company form of organization (including
the elimination of the mutual holding company) constitute a “Change in Control”
for purposes of this Agreement.
         
b.
Termination.  If within the period ending  twelve (12) months after a Change in
Control, (i) the Company and the Bank shall terminate the Executive’s employment
Without  Cause, or (ii) the Executive voluntarily terminates his employment With
Good Reason, the Company and the Bank shall, within ten (10) calendar days of
the termination of the Executive’s employment, make a lump-sum cash payment to
him equal to three (3) times the sum of the Executive’s (i) base salary and (ii)
the most recent bonus paid by the Company and/or Bank.  Also, in such event, the
Executive shall, for a thirty-six (36) month period following his termination of
employment, receive continued medical, dental and life insurance coverage upon
terms no less favorable than the most favorable terms provided to senior
executives of the Bank during such period.  In the event that the Company or the
Bank is unable to provide such coverage by reason of the Executive no longer
being an employee, the Company and the Bank shall provide the Executive with
comparable coverage under an individual policy.  The parties to this Agreement
intend for the payments to satisfy the short-term deferral exception under
Section 409A of the Code or, in the case of health and welfare benefits, not
constitute deferred compensation (since such amounts are not taxable to the
Executive).  However, notwithstanding anything to the contrary in this
Agreement, to the extent payments do not meet the short-term deferral exception
of Section 409A of the Code and, in the event the Executive is a “Specified
Employee” (as defined herein) no payment shall be made to the Executive under
this Agreement prior to the first day of the seventh month following the Event
of Termination in excess of the “permitted amount” under Section 409A of the
Code.  For these purposes the “permitted amount” shall be an amount that does
not exceed two times the lesser of: (A) the sum of the Executive’s annualized
compensation based upon the annual rate of pay for services provided to the
Company for the calendar year preceding the year in which the Executive has an
Event of Termination, or (B) the maximum amount that may be taken into account
under a tax-qualified plan pursuant to Section 401(a)(17) of the Code for the
calendar year in which occurs the Event of Termination.  The payment of the
“permitted amount” shall be made within sixty (60) days of the occurrence of the
Event of Termination.  Any payment in excess of the permitted amount shall be
made to the Executive on the first day of the seventh month following the Event
of Termination.  “Specified Employee” shall be interpreted to comply with
Section 409A of the Code and shall mean a key employee within the meaning of
Section 416(i) of the Code (without regard to paragraph 5 thereof), but an
individual shall be a “Specified Employee” only if the Company is a
publicly-traded institution or the subsidiary of a publicly-traded holding
company.

 
 
9

--------------------------------------------------------------------------------

 
 

 
c.
The provisions of Section 12 and Sections 14 through 27, including the defined
terms used in such sections, shall continue in effect until the later of the
expiration of this Agreement or one (1) year following a Change in Control.



 
13.
Indemnification and Liability Insurance.




 
a.
Indemnification.  The Company and the Bank agree to indemnify the Executive (and
his heirs, executors, and administrators), and to advance expenses related
thereto, to the fullest extent permitted under applicable law and regulations
against any and all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit, or proceeding in which he
may be involved by reason of his having been a director or executive of the
Company, the Bank or any of their subsidiaries (whether or not he continues to
be a director or executive at the time of incurring any such expenses or
liabilities) such expenses and liabilities to include, but not be limited to,
judgments, court costs, and attorneys’ fees and the costs of reasonable
settlements, such settlements to be approved by the Board, if such action is
brought against the Executive in his capacity as an executive or director of the
Company and the Bank or any of their subsidiaries.  Indemnification for expenses
shall not extend to matters for which the Executive has been terminated for
Cause.  Nothing contained herein shall be deemed to provide indemnification
prohibited by applicable law or regulation.  Notwithstanding anything herein to
the contrary, the obligations of this Section 13 shall survive the term of this
Agreement by a period of six (6) years.

 
 
10

--------------------------------------------------------------------------------

 
 

 
b.
Insurance.  During the period in which indemnification of the Executive is
required under this Section, the Company and the Bank shall provide the
Executive (and his heirs, executors, and administrators) with coverage under a
directors’ and officers’ liability policy at the expense of the Company and the
Bank, at least equivalent to such coverage provided to directors and senior
executives of the Company and the Bank.



14.           Reimbursement of the Executive’s Expenses to Enforce this
Agreement. The Company and the Bank shall reimburse the Executive for all
out-of-pocket expenses, including, without limitation, reasonable attorneys’
fees, incurred by the Executive in connection with successful enforcement by the
Executive of the obligations of the Company and the Bank to the Executive under
this Agreement.  Successful enforcement shall mean the grant of an award of
money or the requirement that the Company and the Bank take some action
specified by this Agreement:  (i) as a result of court order; or (ii) otherwise
by the Company and the Bank following an initial failure of the Company and the
Bank to pay such money or take such action promptly after written demand
therefor from the Executive stating the reason that such money or action was due
under this Agreement at or prior to the time of such demand.


15.           Limitation of Benefits under Certain Circumstances.  If the
payments and benefits pursuant to Section 12 of this Agreement, either alone or
together with other payments and benefits which the Executive has the right to
receive from the Company and the Bank, would constitute a “parachute payment”
under Section 280G of the Code, the payments and benefits pursuant to Section 12
shall be reduced or revised, in the manner determined by the Executive, by the
amount, if any, which is the minimum necessary to result in no portion of the
payments and benefits under Section 12 being non-deductible to the Company and
the Bank pursuant to Section 280G of the Code and subject to the excise tax
imposed under Section 4999 of the Code.  The determination of any reduction in
the payments and benefits to be made pursuant to Section 12 shall be based upon
the opinion of the Company and the Bank’s independent public accountants and
paid for by the Company and the Bank.  In the event that the Company, the Bank
and/or the Executive do not agree with the opinion of such counsel, (i) the
Company and the Bank shall pay to the Executive the maximum amount of payments
and benefits pursuant to Section 12, as selected by the Executive, which such
opinion indicates there is a high probability do not result in any of such
payments and benefits being non-deductible to the Company and the Bank and
subject to the imposition of the excise tax imposed under Section 4999 of the
Code and (ii) the Company and the Bank may request, and the Executive shall have
the right to demand that they request, a ruling from the IRS as to whether the
disputed payments and benefits pursuant to Section 12 have such
consequences.  Any such request for a ruling from the IRS shall be promptly
prepared and filed by the Company and the Bank, but in no event later than
thirty (30) days from the date of the opinion of counsel referred to above, and
shall be subject to the Executive’s approval prior to filing, which shall not be
unreasonably withheld.  The Company, the Bank and the Executive agree to be
bound by any ruling received from the IRS and to make appropriate payments to
each other to reflect any such rulings, together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code.  Nothing contained
herein shall result in a reduction of any payments or benefits to which the
Executive may be entitled upon termination of employment other than pursuant to
Section 12 hereof, or a reduction in the payments and benefits specified in
Section 12 below zero.
 
 
11

--------------------------------------------------------------------------------

 
 
16.           Injunctive Relief.  If there is a breach or threatened breach of
Section 11g. of this Agreement or the prohibitions upon disclosure contained in
Section 10c. of this Agreement, the parties agree that there is no adequate
remedy at law for such breach, and that the Company and the Bank shall be
entitled to injunctive relief restraining the Executive from such breach or
threatened breach, but such relief shall not be the exclusive remedy hereunder
for such breach.  The parties hereto likewise agree that the Executive, without
limitation, shall be entitled to injunctive relief to enforce the obligations of
the Company and the Bank under this Agreement.


17.           Successors and Assigns.



 
a.
This Agreement shall inure to the benefit of and be binding upon any corporate
or other successor to the Company and the Bank which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company and the Bank.
       
b.
Since the Company and the Bank are contracting for the unique and personal
skills of the Executive, the Executive shall be precluded from assigning or
delegating his rights or duties hereunder without first obtaining the written
consent of the Company and the Bank.



18.           No Mitigation.  The Executive shall not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise and no such payment shall be offset or reduced by the
amount of any compensation or benefits provided to the Executive in any
subsequent employment.


19.           Notices.  All notices, requests, demands and other communications
in connection with this Agreement shall be made in writing and shall be deemed
to have been given when delivered by hand or 48 hours after mailing at any
general or branch United States Post Office, by registered or certified mail,
postage prepaid, addressed to the Company and/or the Bank at their principal
business offices and to the Executive at his home address as maintained in the
records of the Company and the Bank.


20.           No Plan Created by this Agreement.  The Executive, the Company and
the Bank expressly declare and agree that this Agreement was negotiated among
them and that no provision or provisions of this Agreement are intended to, or
shall be deemed to, create any plan for purposes of the Employee Retirement
Income Security Act or any other law or regulation, and each party expressly
waives any right to assert the contrary.  Any assertion in any judicial or
administrative filing, hearing, or process that such a plan was so created by
this Agreement shall be deemed a material breach of this Agreement by the party
making such an assertion.


21.           Amendments.  No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.
 
 
12

--------------------------------------------------------------------------------

 
 
22.           Applicable Law.  Except to the extent preempted by federal law,
the laws of the Commonwealth of Pennsylvania shall govern this Agreement in all
respects, whether as to its validity, construction, capacity, performance or
otherwise.


23.           Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.


24.           Headings.  Headings contained herein are for convenience of
reference only.


25.           Entire Agreement.  This Agreement, together with any understanding
or modifications thereof as agreed to in writing by the parties, shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, other than written agreements with respect to specific
plans, programs or arrangements described in Sections 5 and 6.


26.           Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration,
conducted before a panel of three arbitrators sitting in Philadelphia,
Pennsylvania, in accordance with the rules of the American Arbitration
Association then in effect.  Judgment may be entered on the arbitrator’s award
in any court having jurisdiction; provided, however, that the Executive shall be
entitled to seek specific performance of his right to be paid until the date of
termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement.


27.           Required Provisions.  In the event any of the foregoing provisions
of this Section 27 are in conflict with the terms of this Agreement, this
Section 27 shall prevail.

       
a.
The Board may terminate the Executive’s employment at any time, but any
termination by the Bank, other than termination for Cause, shall not prejudice
the Executive’s right to compensation or other benefits under this
Agreement.  The Executive shall not have the right to receive compensation or
other benefits for any period after termination for Cause.
       
b.
If the Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
§1818(e)(3) or (g)(1); the Bank’s obligations under this Agreement shall be
suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Bank may in its
discretion:  (i) pay the Executive all or part of the compensation withheld
while its contract obligations were suspended; and (ii) reinstate (in whole or
in part) any of the obligations which were suspended.

 
 
13

--------------------------------------------------------------------------------

 
 

 
c.
If the Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. §1818(e)(4) or (g)(1),
all obligations of the Bank under this Agreement shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.
       
d.
If the Bank is in default as defined in Section 3(x)(1) of the Federal Deposit
Insurance Act, 12 U.S.C. §1813(x)(1) all obligations of the Bank under this
Agreement shall terminate as of the date of default, but this paragraph shall
not affect any vested rights of the contracting parties.
       
e.
All obligations under this Agreement shall be terminated, except to the extent
determined that continuation of the contract is necessary for the continued
operation of the Bank:  (i) by the Director of the OTS (or his or her designee),
at the time the Federal Deposit Insurance Corporation (FDIC) enters into an
agreement to provide assistance to or on behalf of the Bank under the authority
contained in Section 13(c) of the Federal Deposit Insurance Act, 12 U.S.C.
§1823(c); or (ii) by the Director of the OTS (or his or her designee) at the
time the Director (or his designee) approves a supervisory merger to resolve
problems related to the operations of the Bank or when the Bank is determined by
the Director to be in an unsafe or unsound condition.  Any rights of the parties
that have already vested, however, shall not be affected by such action.
       
f.
Any payments made to the Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. §1828(k) and
FDIC regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.



[Signature page to follow]


 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.


ATTEST:
 
BENEFICIAL MUTUAL BANCORP, INC.
                      /s/ Amy Hannigan  
By:
/s/ Gerard P. Cuddy        
For the Entire Board of Directors
                               
ATTEST:
 
BENEFICIAL MUTUAL SAVINGS BANK
                      /s/ Amy Hannigan  
By:
/s/ Gerard P. Cuddy        
For the Entire Board of Directors
                               
WITNESS:
 
EXECUTIVE
                          /s/ Thomas D. Cestare       Thomas D. Cestare  








15